The opinion of the court was delivered by
Rowell, J.
The contract was for a team “ to go to Willoughby Lake,” and the question was whether that limited the journey to the south end of the lake or permitted it to extend four miles down the lake, to Gilman’s. The language of the contract, of itself, did not make that certain, and so it was-competent to resort to extrinsic evidence to aid in its interpretation. It is like proving custom and usage to ascertain the meaning of contracts, which are but modes of interpretation, going upon the theory that the parties knew of their existence and contract with reference to them. Barnard v. Kellogg, 10 Wall. 390. So it may be shown that the language used has a local meaning,, provided enough appears to charge the party against whom such meaning is set up with knowledge of it at the time he contracted. Walls v. Bailey, 49 N. Y. 464; 2 Whart. Ev. s. 392.
But Bryant’s testimony had no tendency to show that the phrase, “ to go to Willoughby Lake,” meant in local signification to go to the southend of the lake only. It did not appear-what his contracts were. They may have been special, fixing the very point to which he should carry. Hence his testimony did not even amoxxnt to saying what he understood ■ the phrase to mean ; much less, that it had any local meaning, prevailing-in a given district. It was merely telling what he had done on divers occasions, and did not touch the question at issue.
*429The testimony of witnesses familiar with the locality, that they were accustomed to address letters intended for the Willoughby Lake House to “ Willoughby Lake,” there being a post office near that house, had some tendency to show that the phrase in question had a local meaning, and such as plaintiff claimed, and it was therefore admissible.
What defendant said about getting the horse doctored, and offering to buy plaintiff another, and promising to pay for repairing the carriage, as well as what he said to the carriage-maker, does not appear to have been inadmissible. The testimony was of doubtful import, unquestionably, but for aught that appears it was legally susceptible of being construed into an admission of liability, which of course might be shown.
Defendant’s wife testified that when she hired the team she told plaintiff “ she thought she should go and get the mat she lost the time before.” This language, unexplained, had no significancy to one unacquainted with the circumstances referred to; but with the explanation offered to be shown by her, it would have been significant to show that plaintiff understood the contract to be for a team to go as far as Gilman’s, and that was the purpose for which it was offered. But the offer was excluded as not coming within the scope of her agency. In this there was error.
Explanation of the language used, the stating of facts necessary to give it point and meaning, was but another way of telling what,the contract was as the parties who made it understood it at the time. This she was as competent to do as she was to testify to the language used in negotiating or the language used in the contract as made. It all would have amounted to no more than to testifying to what the contract was, and the scope of her agency covered all.
There is no error in the charge. It was left to the jury to say whether the plaintiff understandingly made a choice to treat the use of the team • as under the contract; and they were instructed that if he did, it would be a waiver of his right to recover in trover. This was all the defendant could ask, and gave him the full benefit of his testimony as to plaintiff’s charging in account for the use of the team after he knew all “the facts.

Judgment reversed and cause remanded.